



Exhibit 10.2


REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of July 24, 2020, by and among Alpine Immune Sciences, Inc., a Delaware
corporation (the “Company”), and the several purchasers signatory hereto (each a
“Purchaser” and collectively, the “Purchasers”).
This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof between the Company and each Purchaser (the “Purchase
Agreement”).
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:
1.Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:
“Advice” has the meaning set forth in Section 6(d).
“Agreement” has the meaning set forth in the Preamble.
“Company” has the meaning set forth in the Preamble.
“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.
“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the twenty-fifth (25th) calendar
day following the Filing Deadline (or, in the event the Commission reviews and
has written comments to the Initial Registration Statement or the New
Registration Statement, the ninetieth (90th) calendar day following the Filing
Deadline); provided, however, that if the Company is notified by the Commission
that the Initial Registration Statement or the New Registration Statement will
not be reviewed or is no longer subject to further review and comments, the
Effectiveness Deadline as to such Registration Statement shall be the fifth
(5th) Trading Day following the date on which the Company is so notified if such
date precedes the dates otherwise required above; provided, further, that if the
Effectiveness Deadline falls on a day that is not a Business Day or any other
day that the Commission is closed for business, the Effectiveness Deadline shall
be extended to the next Business Day on which the Commission is open for
business; provided, further, that if the Commission is not available to review
or declare effective registration statements as of the Effectiveness Deadline,
including because of a “lapse in appropriations” (as described in the
Commission’s Operations Plan Under a Lapse in Appropriations and Government
Shutdown, December 2018, or any similar guidance subsequently published by the
Commission), the Effectiveness Deadline shall be the twenty-fifth (25th)
calendar day following the date the Commission resumes reviewing and declaring
effective registration statements (or, in the event the Commission reviews and
has written comments to the Initial Registration Statement or the New
Registration Statement, the ninetieth (90th) calendar day following the date the
Commission resumes reviewing and declaring effective registration statements).
“Effectiveness Period” has the meaning set forth in Section 2(b).
“Event” has the meaning set forth in Section 2(c).







--------------------------------------------------------------------------------




“Event Date” has the meaning set forth in Section 2(c).
“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the date on which the Company
files its Quarterly Report on Form 10-Q for the quarter ended June 30, 2020.
“FINRA” has the meaning set forth in Section 3(i).
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
“Indemnified Party” has the meaning set forth in Section 5(c).
“Indemnifying Party” has the meaning set forth in Section 5(c).
“Initial Registration Statement” means the initial Registration Statement filed
pursuant to Section 2(a) of this Agreement.
“Liquidated Damages” has the meaning set forth in Section 2(c).
“Losses” has the meaning set forth in Section 5(a).
“New Registration Statement” has the meaning set forth in Section 2(a).
“Prefunded Warrants” means the Prefunded Warrants issued pursuant to the
Purchase Agreement.
“Prefunded Warrant Shares” means the shares of Common Stock issued or issuable
upon exercise of the Prefunded Warrants.
“Principal Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the Closing Date, shall
be the Nasdaq Global Market.
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post‑effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
“Purchase Agreement” has the meaning set forth in the Recitals.
“Purchaser” or “Purchasers” has the meaning set forth in the Preamble.
“Registrable Securities” means all of (i) the Shares, (ii) the Warrant Shares,
(iii) the Prefunded Warrant Shares and (iv) any securities issued or issuable
upon any stock split, dividend or other distribution, recapitalization or
similar event with respect to the foregoing, provided, that the Holder has
completed and delivered to the Company a Selling Stockholder Questionnaire and
any other information regarding the Holder and the distribution of the
Registrable Securities as the Company may, from time to


2



--------------------------------------------------------------------------------




time, reasonably request for inclusion in a Registration Statement pursuant to
applicable law; and provided, further, that with respect to a particular Holder,
such Holder’s Shares, Warrant Shares and Prefunded Warrant Shares shall cease to
be Registrable Securities upon the earlier to occur of the following: (A) a sale
pursuant to a Registration Statement or Rule 144 under the Securities Act (in
which case, only such security sold by the Holder shall cease to be a
Registrable Security); and (B) becoming eligible for resale by the Holder under
Rule 144 without the requirement for the Company to be in compliance with the
current public information required thereunder and without volume or
manner-of-sale restrictions, pursuant to a written opinion letter to such
effect, addressed, delivered and acceptable to the Transfer Agent.
“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement and the New Registration
Statement), amendments and supplements to such Registration Statements,
including post-effective amendments, all exhibits and all material incorporated
by reference or deemed to be incorporated by reference in such Registration
Statements.
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“SEC Guidance” means (i) any publicly available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.
“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.
“Shares” means the shares of Common Stock issued or issuable to the Purchasers
pursuant to the Purchase Agreement.
“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Market (other than the OTC Bulletin Board), or (ii) if
the Common Stock is not listed on a Trading Market (other than the OTC Bulletin
Board), a day on which the Common Stock is traded in the over‑the‑counter
market, as reported by the OTC Bulletin Board, or (iii) if the Common Stock is
not quoted on any Trading Market, a day on which the Common Stock is quoted in
the over‑the‑counter market as reported in the “pink sheets” by Pink Sheets LLC
(or any similar organization or agency succeeding to its functions of reporting
prices); provided, that in the event that the Common Stock is not listed or
quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a
Business Day.
“Warrants” means the Common Stock Warrants issued pursuant to the Purchase
Agreement.
“Warrant Shares” means the shares of Common Stock issued or issuable upon
exercise of the Warrants.
2.    Registration.


3



--------------------------------------------------------------------------------




(a)    On or prior to the Filing Deadline, the Company shall prepare and file
with the Commission a Registration Statement covering the resale of all of the
Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Holders may reasonably specify (the “Initial Registration
Statement”). The Initial Registration Statement shall be on Form S-3 (except if
the Company is then ineligible to register for resale all of the Registrable
Securities on Form S-3, in which case such registration shall be on such other
form available to register for resale the Registrable Securities as a secondary
offering) subject to the provisions of Section 2(e) and shall contain (except if
otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement) the “Plan of Distribution” section
attached hereto as Annex A (which may be modified to respond to comments, if
any, provided by the Commission). Notwithstanding the registration obligations
set forth in this Section 2, if the Company subsequently determines that all of
the Registrable Securities can be registered for resale as a secondary offering
on a single registration statement, the Company agrees to promptly (i) inform
each of the Holders thereof and use its commercially reasonable efforts to file
amendments to the Initial Registration Statement as required by the Commission
and/or (ii) withdraw the Initial Registration Statement and file a new
registration statement (a “New Registration Statement”), in either case covering
the Registrable Securities on Form S-3.
(b)    The Company shall use its commercially reasonable efforts to cause each
Registration Statement to be declared effective by the Commission as soon as
practicable and, with respect to the Initial Registration Statement or the New
Registration Statement, as applicable, no later than the Effectiveness Deadline
(including filing with the Commission a request for acceleration of
effectiveness in accordance with Rule 461 promulgated under the Securities Act),
and shall use its commercially reasonable efforts to keep each Registration
Statement continuously effective under the Securities Act until the earlier of
(i) such time as all of the Registrable Securities covered by such Registration
Statement have been publicly sold by the Holders, (ii) the date that all (A) the
Shares, (B) the Warrant Shares, (C) the Prefunded Warrant Shares and (D) any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing
cease to be Registrable Securities and (iii) the second anniversary of the
Closing Date (provided that as to each Purchaser, such two-year period will be
extended for a period of time equal to the period such Purchaser is required to
suspend sales of such Registrable Securities pursuant to the terms of this
Agreement) (the “Effectiveness Period”). The Company shall telephonically
request effectiveness of a Registration Statement as of 5:00 P.M. New York City
time on a Trading Day. The Company shall promptly notify the Holders via
facsimile or electronic mail of a “.pdf” format data file of the effectiveness
of a Registration Statement on the same Trading Day that the Company
telephonically confirms effectiveness with the Commission, which date of
confirmation shall initially be the date requested for effectiveness of such
Registration Statement. The Company shall, by 9:30 A.M. New York City time on
the first Trading Day after the Effective Date, file a final Prospectus with the
Commission, as required by Rule 424(b). Failure to so notify the Holders on or
before the second Trading Day after such notification of effectiveness or
failure to file a final Prospectus as aforesaid shall be deemed an Event under
Section 2(c).
(c)    Subject to the provisions of Section 3(a), 3(h) and 3(i), if: (i) the
Initial Registration Statement is not filed with the Commission on or prior to
the Filing Deadline, (ii) the Initial Registration Statement or the New
Registration Statement, as applicable, is not declared effective by the
Commission (or otherwise does not become effective) for any reason on or prior
to the Effectiveness Deadline or (iii) after its Effective Date, (A) such
Registration Statement ceases for any reason (including without limitation by
reason of a stop order, or the Company’s failure to update the Registration
Statement), to remain continuously effective as to all Registrable Securities
included in such Registration Statement or (B) the Holders are not


4



--------------------------------------------------------------------------------




permitted to utilize the Prospectus therein to resell such Registrable
Securities for any reason for more than an aggregate of thirty (30) consecutive
calendar days (or forty-five (45) consecutive calendar days if the Company
receives comments on its Annual Report on Form 10-K for the year ended December
31, 2020 or to the Registration Statement amended by such annual report) or
sixty (60) calendar days (which need not be consecutive days) during any twelve
(12) month period, or (iv) the Company fails to satisfy the current public
information requirement pursuant to Rule 144(c)(1) as a result of which the
Holders who are not affiliates are unable to sell Registrable Securities without
restriction under Rule 144 (or any successor thereto), (any such failure or
breach in clauses (i) through (iv) above being referred to as an “Event,” and,
for purposes of clauses (i), (ii) or (iv), the date on which such Event occurs,
or for purposes of clause (iii), the date on which such thirty (30), forty-five
(45) or sixty (60) calendar day period is exceeded, being referred to as an
“Event Date”), then, on each such Event Date and on each monthly anniversary of
each such Event Date (if the applicable Event shall not have been cured by such
date) until the earlier of (1) the applicable Event is cured or (2) the
Registrable Securities are eligible for resale pursuant to Rule 144 without
manner of sale or volume restrictions, the Company shall pay to each Holder an
amount in cash, as liquidated damages and not as a penalty (“Liquidated
Damages”), equal to one percent (1.0%) of the aggregate purchase price paid by
such Holder pursuant to the Purchase Agreement for any unregistered Registrable
Securities then held by such Holder (which remedy shall be exclusive of any
other remedies available under this Agreement or under applicable law). The
parties agree that (1) the Company will not be liable for Liquidated Damages
under this Agreement with respect to any Warrants, Prefunded Warrants, Warrant
Shares (prior to their issuance) or Prefunded Warrant Shares (prior to their
issuance), (2) notwithstanding anything to the contrary herein or in the
Purchase Agreement, no Liquidated Damages shall be payable with respect to any
period after the expiration of the Effectiveness Period, (it being understood
that this sentence shall not relieve the Company of any Liquidated Damages
accruing prior to the Effectiveness Deadline) and in no event shall, the
aggregate amount of Liquidated Damages payable to a Holder exceed, in the
aggregate, ten percent (10%) of the aggregate purchase price paid by such Holder
pursuant to the Purchase Agreement and (3) in no event shall the Company be
liable in any thirty (30) day period for Liquidated Damages under this Agreement
in excess of one percent (1.0%) of the aggregate purchase price paid by the
Holders pursuant to the Purchase Agreement. If the Company fails to pay any
Liquidated Damages pursuant to this Section 2(c) in full within ten (10)
Business Days after the date payable, the Company will pay simple interest
thereon at a rate of one percent (1%) per month (or such lesser maximum amount
that is permitted to be paid by applicable law) to the Holder, accruing daily
from the date such Liquidated Damages are due until such amounts, plus all such
interest thereon, such interest not to exceed ten percent (10%) in the aggregate
in any twelve-month period, are paid in full. The Liquidated Damages pursuant to
the terms hereof shall apply on a daily pro-rata basis for any portion of a
month prior to the cure of an Event, except in the case of the first Event Date.
The Effectiveness Deadline for a Registration Statement shall be extended
without default or Liquidated Damages hereunder in the event that the Company’s
failure to obtain the effectiveness of the Registration Statement on a timely
basis results from the failure of a Holder to timely provide the Company with
information requested by the Company and necessary to complete the Registration
Statement in accordance with the requirements of the Securities Act (in which
the Effectiveness Deadline would be extended with respect to Registrable
Securities held by such Holder).
(d)    At least ten (10) Trading Days prior to the first anticipated filing date
of a Registration Statement for any registration under this Agreement, the
Company will notify each Holder of the information the Company requires from
that Holder other than the information contained in the Selling Stockholder
Questionnaire, if any, which shall be completed and delivered to the Company
promptly upon request and, in any event, within three (3) Trading Days prior to
the applicable anticipated filing date. Each Holder further agrees that it shall
not be entitled to be named as a selling securityholder in the Registration
Statement or use the Prospectus for offers and resales of Registrable Securities
at any time, unless such Holder has returned to the Company a completed and
signed Selling Stockholder Questionnaire and a response to any requests


5



--------------------------------------------------------------------------------




for further information as described in the previous sentence. If a Holder of
Registrable Securities returns a Selling Stockholder Questionnaire or a request
for further information, in either case, after its respective deadline, the
Company shall use its commercially reasonable efforts to take such actions as
are required to name such Holder as a selling security holder in the
Registration Statement or any pre-effective or post-effective amendment thereto
and to include (to the extent not theretofore included) in the Registration
Statement the Registrable Securities identified in such late Selling Stockholder
Questionnaire or request for further information; provided however, that the
Company shall not be obligated to file more than one post-effective amendment or
supplement in any sixty (60) day period following the date of such Registration
Statement is declared effective for the purposes of naming Holders as selling
security holders who are not named in such Registration Statement at the time of
effectiveness. Each Holder acknowledges and agrees that the information in the
Selling Stockholder Questionnaire or request for further information as
described in this Section 2(d) will be used by the Company in the preparation of
the Registration Statement and hereby consents to the inclusion of such
information in the Registration Statement.
(e)    In the event that Form S-3 is not available for the registration of the
resale of all of the Registrable Securities hereunder, the Company shall (i)
register the resale of the Registrable Securities on another appropriate form
reasonably acceptable to the Holders and (ii) undertake to register the
Registrable Securities on Form S-3 promptly after such form is available,
provided that the Company shall maintain the effectiveness of the Registration
Statement then in effect until such time as a Registration Statement on Form S-3
covering the Registrable Securities has been declared effective by the
Commission. The Holders acknowledge that as of the Closing Date, the Company is
not eligible to use a Form S-3 to register the resale of all of the Registrable
Securities.
3.    Registration Procedures
In connection with the Company's registration obligations hereunder, the Company
shall:
(a)    Not less than two (2) Trading Days prior to the filing of each
Registration Statement and not less than one (1) Trading Day prior to the filing
of any related Prospectus or any amendment or supplement thereto (except for
Annual Reports on Form 10-K (including portions of the Company’s Proxy Statement
for its Annual Meeting of Stockholders to the extent specifically incorporated
by reference into such Annual Reports on Form 10-K), Quarterly Reports on Form
10-Q and Current Reports on Form 8-K and any similar or successor reports or any
prospectus supplement the substance of which is limited to any of the foregoing
filings), (i) furnish to the Holder copies of such Registration Statement,
Prospectus or amendment or supplement thereto, as proposed to be filed, which
documents will be subject to the review of such Holder (it being acknowledged
and agreed that if a Holder does not object to or comment on the aforementioned
documents within such two (2) Trading Day or one (1) Trading Day period, as the
case may be, then the Holder shall be deemed to have consented to and approved
the use of such documents) and (ii) use commercially reasonable efforts to cause
its officers and directors, counsel and independent registered public
accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of respective counsel to each Holder, to conduct a reasonable
investigation within the meaning of the Securities Act. The Company shall not
file any Registration Statement or amendment or supplement thereto in a form to
which a Holder reasonably objects in good faith, provided that, the Company is
notified of such objection in writing within the two (2) Trading Day or one (1)
Trading Day period described above, as applicable, and for such period as the
Company and such Holder are attempting in good faith to resolve the objection of
such Holder, any time period or deadline for purposes of Section 2(c) shall be
extended for such period and no Liquidated Damages shall accrue or be payable
for such period.


6



--------------------------------------------------------------------------------




(b)    (i) Prepare and file with the Commission such amendments (including
post‑effective amendments) and supplements, to each Registration Statement and
the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424; (iii) respond as promptly as reasonably practicable to any
comments received from the Commission with respect to each Registration
Statement or any amendment thereto and, as promptly as reasonably possible,
provide the Holders true and complete copies of all correspondence from and to
the Commission relating to such Registration Statement that pertains to the
Holders as “Selling Stockholders” but not any other comments or comments that
would result in the disclosure to the Holders of material and non-public
information concerning the Company; and (iv) comply with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by a Registration Statement during the
Effectiveness Period (subject to the terms of this Agreement) in accordance with
the intended methods of disposition by the Holders thereof as set forth in such
Registration Statement as so amended or in such Prospectus as so supplemented;
provided, however, that each Holder shall be responsible for the delivery of the
Prospectus to the Persons to whom such Holder sells any of the Shares, the
Warrant Shares or the Prefunded Warrant Shares (including in accordance with
Rule 172 under the Securities Act), and each Holder agrees to dispose of
Registrable Securities in compliance with the “Plan of Distribution” described
in the Registration Statement and otherwise in compliance with applicable
federal and state securities laws. In the case of amendments and supplements to
a Registration Statement which are required to be filed pursuant to this
Agreement (including pursuant to this Section 3(b)) by reason of the Company
filing a report on Form 10-K, Form 10-Q or Form 8-K or any analogous report
under the Exchange Act, the Company shall have incorporated such report by
reference into such Registration Statement, if applicable, or shall file such
amendments or supplements with the Commission on the same day on which the
Exchange Act report which created the requirement for the Company to amend or
supplement such Registration Statement was filed.
(c)    Notify the Holders (which notice shall, pursuant to clauses (iii) through
(vi) hereof, be accompanied by an instruction to suspend the use of the
Prospectus until the requisite changes have been made) as promptly as reasonably
practicable (and, in the case of (i)(A) below, not less than one (1) Trading Day
prior to such filing) and (if requested by any such Person) confirm such notice
in writing no later than one (1) Trading Day following the day: (i)(A) when a
Prospectus or any Prospectus supplement or post‑effective amendment to a
Registration Statement is proposed to be filed; (B) when the Commission notifies
the Company whether there will be a “review” of such Registration Statement and
whenever the Commission comments in writing on any Registration Statement (in
which case the Company shall provide to each of the Holders true and complete
copies of all comments that pertain to the Holders as a “Selling Stockholder” or
to the “Plan of Distribution” and all written responses thereto, but not any
other comments or responses or information that the Company believes would
constitute material and non-public information); and (C) with respect to each
Registration Statement or any post‑effective amendment, when the same has become
effective; (ii) of any request by the Commission or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information that pertains to the Holders as
“Selling Stockholders” or the “Plan of Distribution”; (iii) of the issuance by
the Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement


7



--------------------------------------------------------------------------------




or Prospectus or any document incorporated or deemed to be incorporated therein
by reference untrue in any material respect or that requires any revisions to
such Registration Statement, Prospectus or other documents so that, in the case
of such Registration Statement or the Prospectus, as the case may be, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus, form of prospectus or supplement
thereto, in light of the circumstances under which they were made), not
misleading and (vi) of the occurrence or existence of any pending corporate
development with respect to the Company that the Company believes may be
material and that, in the determination of the Company, makes it not in the best
interest of the Company to allow continued availability of a Registration
Statement or Prospectus, provided that, any and all such information shall
remain confidential to each Holder until such information otherwise becomes
public, unless disclosure by a Holder is required by law; and provided, further,
that notwithstanding each Holder’s agreement to keep such information
confidential, each such Holder makes no acknowledgement that any such
information is material, non-public information.
(d)    Use commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.
(e)    If requested by a Holder, furnish to such Holder, without charge, at
least one conformed copy of each Registration Statement and each amendment
thereto and all exhibits to the extent requested by such Person (including those
previously furnished or incorporated by reference) promptly after the filing of
such documents with the Commission; provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the Commission’s EDGAR system; provided further, that the Company shall have no
obligation to provide an unredacted form of any exhibit if the Company has filed
or intends to file with the Commission for which confidential treatment is
sought with respect to such exhibit.
(f)    Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.
(g)    If requested by a Holder, cooperate with such Holder and use commercially
reasonable efforts to facilitate the preparation and delivery of certificates
representing Registrable Securities to be delivered to a transferee pursuant to
the Registration Statement as soon as reasonably practicable, which certificates
shall be free, to the extent permitted by the Purchase Agreement, the Warrants,
the Prefunded Warrants and under applicable law, of all restrictive legends, and
to enable such Registrable Securities to be in such denominations and registered
in such names as any such Holders may reasonably request.
(h)    Following the occurrence of any event contemplated by Section 3(c), as
promptly as reasonably practicable (taking into account the Company’s good faith
assessment of any adverse


8



--------------------------------------------------------------------------------




consequences to the Company and its stockholders of the premature disclosure of
such event), prepare a supplement or amendment, including a post‑effective
amendment, to the affected Registration Statements or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, no Registration Statement nor any Prospectus will contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus, form of prospectus or supplement thereto, in light of the
circumstances under which they were made), not misleading. If the Company
notifies the Holders in accordance with clauses (iii) through (vi) of Section
3(c) above to suspend the use of any Prospectus until the requisite changes to
such Prospectus have been made, then the Holders shall suspend use of such
Prospectus. The Company will use its commercially reasonable efforts to ensure
that the use of the Prospectus may be resumed as promptly as is practicable. The
Company shall be entitled to exercise its right under this Section 3(h) to
suspend the availability of a Registration Statement and Prospectus, subject to
the payment of partial Liquidated Damages otherwise required pursuant to Section
2(c), for periods not to exceed the time periods set forth in Section 2(c)(iii).
(i)    The Company may require each selling Holder to furnish to the Company a
certified statement as to (i) the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, (ii) any Financial Industry
Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons who have
the power to vote or dispose of the common stock and (iv) any other information
as may be requested by the Commission, FINRA or any state securities commission.
During any periods that the Company is unable to meet its obligations hereunder
with respect to the registration of Registrable Securities because any Holder
fails to furnish such information within three (3) Trading Days of the Company’s
request, any Liquidated Damages that are accruing at such time as to such Holder
only shall be tolled and any Event that may otherwise occur solely because of
such delay shall be suspended as to such Holder only, until such information is
delivered to the Company.
4.    Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder) shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed for
trading and (B) with respect to compliance with applicable state securities or
Blue Sky laws (including, without limitation, fees and disbursements of counsel
for the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested by
the Holders), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by the Holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement. In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall the Company be
responsible for any underwriting, broker or similar fees or commissions of any
Holder or, except to the extent provided for in the Transaction Documents, any
legal fees or other costs of the Holders.


9



--------------------------------------------------------------------------------




5.    Indemnification.
(a)    Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder,
the officers, directors, agents, partners, members, managers, stockholders,
Affiliates and employees of each of them, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, partners, members, managers,
stockholders, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and investigation and reasonable attorneys' fees) and
expenses (collectively, “Losses”), as incurred, that arise out of or are based
upon (i) any untrue or alleged untrue statement of a material fact contained in
any Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, or (ii) any
violation or alleged violation by the Company of the Securities Act, Exchange
Act or any state securities law or any rule or regulation thereunder, in
connection with the performance of its obligations under this Agreement, except
to the extent, but only to the extent, that (A) such untrue statements, alleged
untrue statements, omissions or alleged omissions are based solely upon
information regarding such Holder furnished in writing to the Company by such
Holder expressly for use therein, or to the extent that such information relates
to such Holder or such Holder's proposed method of distribution of Registrable
Securities and was reviewed and approved in writing by such Holder expressly for
use in the Registration Statement, such Prospectus or such form of Prospectus or
in any amendment or supplement thereto (it being understood that each Holder has
approved Annex A hereto for this purpose) or (B) in the case of an occurrence of
an event of the type specified in Section 3(c)(iii)-(vi), related to the use by
a Holder of an outdated or defective Prospectus after the Company has notified
such Holder in writing that the Prospectus is outdated or defective and prior to
the receipt by such Holder of the Advice contemplated and defined in Section
6(d) below, to the extent that following the receipt of the Advice the
misstatement or omission giving rise to such Loss would have been corrected or
(C) to the extent that any such Losses arise out of the Holder’s (or any other
indemnified Person’s) failure to send or give a copy of the Prospectus or
supplement (as then amended or supplemented), if required, pursuant to Rule 172
under the Securities Act (or any successor rule) to the Persons asserting an
untrue statement or alleged untrue statement or alleged untrue statement or
omission or alleged omission at or prior to the written confirmation of the sale
of Registrable Securities to such Person if such statement or omission was
corrected in such Prospectus or supplement. The Company shall notify the Holders
promptly of the institution, threat or assertion of any Proceeding arising from
or in connection with the transactions contemplated by this Agreement of which
the Company is aware. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of an Indemnified Party (as
defined in Section 5(c)) and shall survive the transfer of the Registrable
Securities by the Holders.
(b)    Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
out of or are based solely upon any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus, or any form of prospectus
or


10



--------------------------------------------------------------------------------




supplement thereto, in light of the circumstances under which they were made)
not misleading (i) to the extent that such untrue statements or omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein or (ii) to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and approved in writing
by such Holder expressly for use in a Registration Statement (it being
understood that the Holder has approved Annex A hereto for this purpose), such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
or (iii) in the case of an occurrence of an event of the type specified in
Section 3(c)(iii)-(vi), to the extent related to the use by such Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Holder of the Advice contemplated in Section 6(d). In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.
(c)    Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all reasonable fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have materially and adversely prejudiced the Indemnifying Party.
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest exists if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided, that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.
Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 5) shall be paid to the Indemnified Party,
quarterly in arrears as they are incurred following written notice thereof to
the Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of


11



--------------------------------------------------------------------------------




such fees and expenses applicable to such actions for which such Indemnified
Party is finally judicially determined to not be entitled to indemnification
hereunder). The failure to deliver written notice to the Indemnifying Party
within a reasonable time of the commencement of any such action shall not
relieve such Indemnifying Party of any liability to the Indemnified Party under
this Section 5, except to the extent that the Indemnifying Party is materially
and adversely prejudiced in its ability to defend such action.
(d)    Contribution. If a claim for indemnification under Section 5(a) or 5(b)
is unavailable to an Indemnified Party or insufficient to hold an Indemnified
Party harmless for any Losses, then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys' or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 5 was available to
such party in accordance with its terms.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), (A) no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission and (B) no
contribution will be made under circumstances where the maker of such
contribution would not have been required to indemnify the Indemnified Party
under the fault standards set forth in this Section 5. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
The indemnity and contribution agreements contained in this Section 5 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.
6.    Miscellaneous.
(a)    Remedies. In the event of a breach by the Company or by a Holder of any
of their obligations under this Agreement, each Holder or the Company, as the
case may be, in addition to being entitled to exercise all rights granted by law
and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any


12



--------------------------------------------------------------------------------




action for specific performance in respect of such breach, it shall waive the
defense that a remedy at law would be adequate.
(b)    No Piggyback on Registrations; Prohibition on Filing Other Registration
Statements. Except and to the extent specified in a disclosure schedule to the
Purchase Agreement, neither the Company nor any of its security holders (other
than the Holders in such capacity pursuant hereto) may include securities of the
Company in a Registration Statement other than the Registrable Securities and
the Company shall not prior to the Effective Date enter into any agreement
providing any such right to any of its security holders. The Company shall not
file with the Commission a registration statement relating to an offering for
its own account under the Securities Act of any of its equity securities other
than a registration statement on Form S-8 or, in connection with an acquisition,
on Form S-4 until the earlier of (i) the date that is thirty (30) days after the
Initial Registration Statement or New Registration Statement, as the case may
be, is declared effective and (ii) the date that all Registrable Securities are
eligible for resale by non-affiliates without volume or manner of sale
restrictions under Rule 144 and without the requirement for the Company to be in
compliance with the current public information requirements under Rule 144. For
the avoidance of doubt, the Company shall not be prohibited from preparing and
filing with the Commission a registration statement relating to an offering of
Common Stock by existing stockholders of the Company under the Securities Act
pursuant to the terms of registration rights held by such stockholder or from
filing amendments to registration statements filed prior to the date of this
Agreement.
(c)    Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement
(d)    Discontinued Disposition. By its acquisition of Registrable Securities,
each Holder agrees that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c)(iii)-(vi), such
Holder will forthwith discontinue disposition of such Registrable Securities
under a Registration Statement until it is advised in writing (the “Advice”) by
the Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed. The Company will use its commercially
reasonable efforts to ensure that the use of the Prospectus may be resumed as
promptly as is practicable. The Company agrees and acknowledges that any periods
during which the Holder is required to discontinue to the disposition of the
Registrable Securities hereunder shall be subject to the provisions of Section
2(c).
(e)    No Inconsistent Agreements. Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date hereof, enter into any agreement with
respect to its securities, that would have the effect of impairing the rights
granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.
(f)    Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and Holders
holding no less than a majority of the then outstanding Registrable Securities,
provided that any party may give a waiver as to itself. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of all of the Registrable Securities to which such waiver or consent
relates; provided, however,


13



--------------------------------------------------------------------------------




that the provisions of this sentence may not be amended, modified, or
supplemented except in accordance with the provisions of the immediately
preceding sentence.
(g)    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.
(h)    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. The Company may not assign its rights (except in connection
with a Fundamental Transaction (as defined in the Warrants and the Prefunded
Warrants)) or obligations hereunder without the prior written consent of all the
Holders of the then outstanding Registrable Securities. Each Holder may assign
its respective rights hereunder in the manner and to the Persons as permitted
under the Purchase Agreement; provided in each case that (i) the Holder agrees
in writing with the transferee or assignee to assign such rights and related
obligations under this Agreement, and for the transferee or assignee to assume
such obligations, and a copy of such agreement is furnished to the Company
promptly, and in any event within three Business Days after such assignment,
(ii) the Company is promptly, and in any event within three Business Days after
such transfer or assignment, furnished with written notice of the name and
address of such transferee or assignee and the securities with respect to which
such registration rights are being transferred or assigned, (iii) at or before
the time of the effectiveness of such transfer or assignment, the transferee or
assignee agrees in writing with the Company to be bound by all of the provisions
contained herein and (iv) the transferee is an “accredited investor,” as that
term is defined in Rule 501 of Regulation D.
(i)    Execution and Counterparts. This Agreement may be executed in two or more
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature were the original thereof.
(j)    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.
(k)    Cumulative Remedies. Except as provided herein, the remedies provided
herein are cumulative and not exclusive of any other remedies provided by law.
(l)    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their good faith reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and


14



--------------------------------------------------------------------------------




restrictions without including any of such that may be hereafter declared
invalid, illegal, void or unenforceable.
(m)    Headings. The headings in this Agreement are for convenience only and
shall not limit or otherwise affect the meaning hereof.
(n)    Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. The decision of each Purchaser to purchase the Securities
pursuant to the Transaction Documents has been made independently of any other
Purchaser. Nothing contained herein or in any other agreement or document
delivered at any Closing, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any Proceeding for such purpose. The Company acknowledges
that each of the Purchasers has been provided with the same Registration Rights
Agreement for the purpose of closing a transaction with multiple Purchasers and
not because it was required or requested to do so by any Purchaser.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




15



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
ALPINE IMMUNE SCIENCES, INC.




By: /s/ Paul Rickey
Name: Paul Rickey
Title: Senior Vice President and Chief Financial Officer
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY


Avidity Capital Fund II LP


AUTHORIZED SIGNATORY
    
By: /s/ Michael Gregory
Name: Michael Gregory
Title: Director


ADDRESS FOR NOTICE


c/o: Avidity Partners


Street: 2828 N. Harwood St. Suite 1220


City/State/Zip: Dallas, TX 75201


Attention: Michael Gregory


Tel:    214-550-1823


Fax:        


Email:    Michael.Gregory@aviditypartners.com




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY


Avidity Master Fund LP


AUTHORIZED SIGNATORY
    
By: /s/ Michael Gregory
Name: Michael Gregory
Title: Director


ADDRESS FOR NOTICE


c/o: Avidity Partners


Street: 2828 N. Harwood St. Suite 1220


City/State/Zip: Dallas, TX 75201


Attention: Michael Gregory


Tel:    214-550-1823


Fax:        


Email:    Michael.Gregory@aviditypartners.com






[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY


Driehaus Life Sciences Master Fund, L.P.


AUTHORIZED SIGNATORY
    
By: /s/Janet McWilliams
Name: Janet McWilliams
Title: Senior Vice President, Driehaus Capital Management (USVI) LLC, the
General Partner


ADDRESS FOR NOTICE


c/o: Driehaus Capital Management LLC


Street: 25 East Erie St.


City/State/Zip: Chicago, IL 60611


Attention: Janet McWilliams


Tel:    312-587-3800


Fax:    312-587-3234


Email:    jmcwilliams@driehaus.com








[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY


Invus Public Equities, L.P.


AUTHORIZED SIGNATORY
    
By: /s/Khalil Barrage
Name: Khalil Barrage
Title: VP of the GP


ADDRESS FOR NOTICE


c/o: Invus Public Equities, L.P.


Street: 750 Lexington Ave, 30th Fl


City/State/Zip: New York, NY 10022


Attention: Vanessa Lopera-Madrid


Tel:    (212) 371-1717


Fax:        


Email:    VL@Invus.com




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY


Samsara BioCapital, L.P.


AUTHORIZED SIGNATORY
    
By: /s/Srinivas Akkaraju, MD, PhD
Name: Srinivas Akkaraju, MD, PhD
Title: Managing Member


ADDRESS FOR NOTICE


c/o: Samsara BioCapital


Street: 628 Middlefield Road


City/State/Zip: Palo Alto, CA 94301


Attention: Richard Van Doren


Tel:    (650) 285-4274


Fax:    N/A


Email:    rich@samsaracap.com




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY


CVI Investments, Inc.


AUTHORIZED SIGNATORY
    
By: /s/Martin Kobinger
Name: Martin Kobinger
Title: Investment Manager


ADDRESS FOR NOTICE


c/o: Heights Capital Management, Inc.


Street: 101 California Street, Suite 3250


City/State/Zip: San Francisco, CA 94111


Attention: Sam Winer


Tel:    (415) 403-6500


Fax:    (415) 403-6525


Email:    winer@sig.com and kobinger@sig.com




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY


Omega Fund VI, L.P.
By: Omega Fund VI G.P., L.P., its General Partner
By: Omega Fund VI G.P. Manager, Ltd., its General Partner


AUTHORIZED SIGNATORY
    
By: /s/Anne-Mari Paster
Name: Anne-Mari Paster
Title: Director


ADDRESS FOR NOTICE


c/o: Omega Fund Management, LLC


Street: 888 Boylston Street, Suite 1111


City/State/Zip: Boston, MA 02199


Attention: Deirdre Cunnane


Tel:    857-268-4429


Fax:    617-421-8664


Email:    dac@omegafunds.com




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY


EcoR1 Capital Fund, L.P.


AUTHORIZED SIGNATORY
    
By: /s/Oleg Nodelman
Name: Oleg Nodelman
Title: Manager


ADDRESS FOR NOTICE


c/o:     


Street: 357 Tehama Street #3


City/State/Zip: San Francisco, CA 94103


Attention: Scott Perlen


Tel:    415-754-3517


Fax:        


Email:    perlen@ecor1cap.com




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY


EcoR1 Capital Fund Qualified, L.P.


AUTHORIZED SIGNATORY
    
By: /s/Oleg Nodelman
Name: Oleg Nodelman
Title: Manager


ADDRESS FOR NOTICE


c/o:     


Street: 357 Tehama Street #3


City/State/Zip: San Francisco, CA 94103


Attention: Scott Perlen


Tel:    415-754-3517


Fax:        


Email:    perlen@ecor1cap.com






[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY


DAFNA LifeScience, L.P.


AUTHORIZED SIGNATORY
    
By: /s/Fariba Ghodsian
Name: Fariba Ghodsian
Title: CIO


ADDRESS FOR NOTICE


c/o: DAFNA Capital Mgmt LLC


Street: 10990 Wilshire Blvd Suite 1400


City/State/Zip: Los Angeles, CA 90024


Attention: Fariba Ghodsian


Tel:    310-954-3200


Fax:    310-445-6594


Email:    FGhodsian@dafnacapital.com




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY


DAFNA LifeScience Select, L.P.


AUTHORIZED SIGNATORY
    
By: /s/Fariba Ghodsian
Name: Fariba Ghodsian
Title: CIO


ADDRESS FOR NOTICE


c/o: DAFNA Capital Mgmt LLC


Street: 10990 Wilshire Blvd Suite 1400


City/State/Zip: Los Angeles, CA 90024


Attention: Fariba Ghodsian


Tel:    310-954-3200


Fax:    310-445-6594


Email:    FGhodsian@dafnacapital.com




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY


Farallon Capital Partners, L.P.


AUTHORIZED SIGNATORY
    
By: /s/Philip Dreyfuss
Name: Philip Dreyfuss
Title: Authorized Signatory


ADDRESS FOR NOTICE


c/o: Farallon Capital Management, L.L.C.


Street: One Maritime Plaza, Suite 2100


City/State/Zip: San Francisco, CA 94111


Attention: General Counsel


Tel:    (415) 421-2132


Fax:    (415) 421-2133


Email:    generalcounsel@faralloncapital.com




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY


Farallon Capital F5 Master I, L.P.


AUTHORIZED SIGNATORY
    
By: /s/Philip Dreyfuss
Name: Philip Dreyfuss
Title: Authorized Signatory


ADDRESS FOR NOTICE


c/o: Farallon Capital Management, L.L.C.


Street: One Maritime Plaza, Suite 2100


City/State/Zip: San Francisco, CA 94111


Attention: General Counsel


Tel:    (415) 421-2132


Fax:    (415) 421-2133


Email:    generalcounsel@faralloncapital.com




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY


Farallon Capital (AM) Investors, L.P.


AUTHORIZED SIGNATORY
    
By: /s/Philip Dreyfuss
Name: Philip Dreyfuss
Title: Authorized Signatory


ADDRESS FOR NOTICE


c/o: Farallon Capital Management, L.L.C.


Street: One Maritime Plaza, Suite 2100


City/State/Zip: San Francisco, CA 94111


Attention: General Counsel


Tel:    (415) 421-2132


Fax:    (415) 421-2133


Email:    generalcounsel@faralloncapital.com




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY


Farallon Capital Institutional Partners II, L.P.


AUTHORIZED SIGNATORY
    
By: /s/Philip Dreyfuss
Name: Philip Dreyfuss
Title: Authorized Signatory


ADDRESS FOR NOTICE


c/o: Farallon Capital Management, L.L.C.


Street: One Maritime Plaza, Suite 2100


City/State/Zip: San Francisco, CA 94111


Attention: General Counsel


Tel:    (415) 421-2132


Fax:    (415) 421-2133


Email:    generalcounsel@faralloncapital.com




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY


Farallon Capital Institutional Partners III, L.P.


AUTHORIZED SIGNATORY
    
By: /s/Philip Dreyfuss
Name: Philip Dreyfuss
Title: Authorized Signatory


ADDRESS FOR NOTICE


c/o: Farallon Capital Management, L.L.C.


Street: One Maritime Plaza, Suite 2100


City/State/Zip: San Francisco, CA 94111


Attention: General Counsel


Tel:    (415) 421-2132


Fax:    (415) 421-2133


Email:    generalcounsel@faralloncapital.com




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY


Four Crossings Institutional Partners V, L.P.


AUTHORIZED SIGNATORY
    
By: /s/Philip Dreyfuss
Name: Philip Dreyfuss
Title: Authorized Signatory


ADDRESS FOR NOTICE


c/o: Farallon Capital Management, L.L.C.


Street: One Maritime Plaza, Suite 2100


City/State/Zip: San Francisco, CA 94111


Attention: General Counsel


Tel:    (415) 421-2132


Fax:    (415) 421-2133


Email:    generalcounsel@faralloncapital.com




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY


Farallon Capital Institutional Partners, L.P.


AUTHORIZED SIGNATORY
    
By: /s/Philip Dreyfuss
Name: Philip Dreyfuss
Title: Authorized Signatory


ADDRESS FOR NOTICE


c/o: Farallon Capital Management, L.L.C.


Street: One Maritime Plaza, Suite 2100


City/State/Zip: San Francisco, CA 94111


Attention: General Counsel


Tel:    (415) 421-2132


Fax:    (415) 421-2133


Email:    generalcounsel@faralloncapital.com




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY


Farallon Capital Offshore Investors II, L.P.


AUTHORIZED SIGNATORY
    
By: /s/Philip Dreyfuss
Name: Philip Dreyfuss
Title: Authorized Signatory


ADDRESS FOR NOTICE


c/o: Farallon Capital Management, L.L.C.


Street: One Maritime Plaza, Suite 2100


City/State/Zip: San Francisco, CA 94111


Attention: General Counsel


Tel:    (415) 421-2132


Fax:    (415) 421-2133


Email:    generalcounsel@faralloncapital.com




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY


Sphera Biotech Master Fund, LP


AUTHORIZED SIGNATORY
    
By: /s/Doron Breen
Name: Doron Breen
Title: Director of GP


ADDRESS FOR NOTICE


c/o: Sphera Global Healthcare Management


Street: 21 Ha’arba’ah Street


City/State/Zip: Tel Aviv, Israel


Attention: Liana Hartal


Tel:    +972 3 6835535


Fax:    +972 3 6835621


Email:    Liana.hartal@spherafund.com




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY


BEMAP Master Fund LTD


AUTHORIZED SIGNATORY
    
By: /s/Jeff Muller
Name: Jeff Muller
Title: CCO, Monashee Investment Mgmt LLC


ADDRESS FOR NOTICE


c/o: Monashee Investment Management LLC


Street: 75 Park Plaza, 2nd Floor


City/State/Zip: Boston MA 02116


Attention: Jeff Muller


Tel:    617-671-0048 / 617-504-0747


Fax:        


Email:    Jeff@monasheecap.com




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY


Monashee Solitario Fund LP


AUTHORIZED SIGNATORY
    
By: /s/Jeff Muller
Name: Jeff Muller
Title: CCO, Monashee Investment Mgmt LLC


ADDRESS FOR NOTICE


c/o: Monashee Investment Management LLC


Street: 75 Park Plaza, 2nd Floor


City/State/Zip: Boston MA 02116


Attention: Jeff Muller


Tel:    617-671-0048 / 617-504-0747


Fax:        


Email:    Jeff@monasheecap.com




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY


Monashee Pure Alpha SPV I LP


AUTHORIZED SIGNATORY
    
By: /s/Jeff Muller
Name: Jeff Muller
Title: CCO, Monashee Investment Mgmt LLC


ADDRESS FOR NOTICE


c/o: Monashee Investment Management LLC


Street: 75 Park Plaza, 2nd Floor


City/State/Zip: Boston MA 02116


Attention: Jeff Muller


Tel:    617-671-0048 / 617-504-0747


Fax:        


Email:    Jeff@monasheecap.com




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY


667, L.P.
By: Baker Bros. Advisors LP, management company and investment adviser to 667,
L.P., pursuant to authority granted to it by Baker Biotech Capital, L.P.,
general partner to 667, L.P., and not as the general partner


AUTHORIZED SIGNATORY
    
By: /s/Scott Lessing
Name: Scott Lessing
Title: President


ADDRESS FOR NOTICE


c/o: Baker Bros. Advisors LP


Street: 860 Washington Street, 3rd Floor


City/State/Zip: New York, NY 10014


Attention: Scott L. Lessing


Tel:    212-339-5600


Fax:    212-339-5688


Email:    slessing@bbinvestments.com




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY


Baker Brothers Life Sciences, L.P.
By: Baker Bros. Advisors LP, management company and investment adviser to Baker
Brothers Life Sciences, L.P., pursuant to authority granted to it by Baker
Brothers Life Sciences Capital, L.P., general partner to Baker Brothers Life
Sciences, L.P., and not as the general partner


AUTHORIZED SIGNATORY
    
By: /s/Scott Lessing
Name: Scott Lessing
Title: President


ADDRESS FOR NOTICE


c/o: Baker Bros. Advisors LP


Street: 860 Washington Street, 3rd Floor


City/State/Zip: New York, NY 10004


Attention: Scott L. Lessing


Tel:    212-339-5600


Fax:    212-339-5688


Email:    slessing@bbinvestments.com




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------








ANNEX A
PLAN OF DISTRIBUTION


We are registering the shares of Common Stock issued to the selling stockholders
and issuable upon exercise of the warrants and prefunded warrants issued to the
selling stockholders to permit the resale of these shares of Common Stock by the
holders of the shares of Common Stock, warrants and prefunded warrants from time
to time after the date of this prospectus. We will not receive any of the
proceeds from the sale by the selling stockholders of the shares of Common
Stock. We will bear all fees and expenses incident to our obligation to register
the shares of Common Stock.


The selling stockholders may sell all or a portion of the shares of Common Stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
Common Stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent's commissions. The shares of Common Stock may be sold on any national
securities exchange or quotation service on which the securities may be listed
or quoted at the time of sale, in the over-the-counter market or in transactions
otherwise than on these exchanges or systems or in the over-the-counter market
and in one or more transactions at fixed prices, at prevailing market prices at
the time of the sale, at varying prices determined at the time of sale, or at
negotiated prices. These sales may be effected in transactions, which may
involve crosses or block transactions. The selling stockholders may use any one
or more of the following methods when selling shares:
•
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

•
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

•
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

•
an exchange distribution in accordance with the rules of the applicable
exchange;

•
privately negotiated transactions;

•
settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

•
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

•
through the writing or settlement of options or other hedging transactions,
whether such options are listed on an options exchange or otherwise;

•
a combination of any such methods of sale; and

•
any other method permitted pursuant to applicable law.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act, as
permitted by that rule, or Section 4(1) under the Securities







--------------------------------------------------------------------------------





Act, if available, rather than under this prospectus, provided that they meet
the criteria and conform to the requirements of those provisions.
Broker‑dealers engaged by the selling stockholders may arrange for other
broker‑dealers to participate in sales. If the selling stockholders effect such
transactions by selling shares of Common Stock to or through underwriters,
broker-dealers or agents, such underwriters, broker-dealers or agents may
receive commissions in the form of discounts, concessions or commissions from
the selling stockholders or commissions from purchasers of the shares of Common
Stock for whom they may act as agent or to whom they may sell as principal. Such
commissions will be in amounts to be negotiated, but, except as set forth in a
supplement to this Prospectus, in the case of an agency transaction will not be
in excess of a customary brokerage commission in compliance with FINRA Rule
2440; and in the case of a principal transaction a markup or markdown in
compliance with FINRA IM-2440.
In connection with sales of the shares of Common Stock or otherwise, the selling
stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the shares of
Common Stock in the course of hedging in positions they assume. The selling
stockholders may also sell shares of Common Stock short and if such short sale
shall take place after the date that this Registration Statement is declared
effective by the Commission, the selling stockholders may deliver shares of
Common Stock covered by this prospectus to close out short positions and to
return borrowed shares in connection with such short sales. The selling
stockholders may also loan or pledge shares of Common Stock to broker-dealers
that in turn may sell such shares, to the extent permitted by applicable law.
The selling stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
Notwithstanding the foregoing, the selling stockholders have been advised that
they may not use shares registered on this registration statement to cover short
sales of our common stock made prior to the date the registration statement, of
which this prospectus forms a part, has been declared effective by the SEC.
The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the warrants, prefunded warrants or shares of Common
Stock owned by them and, if they default in the performance of their secured
obligations, the pledgees or secured parties may offer and sell the shares of
Common Stock from time to time pursuant to this prospectus or any amendment to
this prospectus under Rule 424(b)(3) or other applicable provision of the
Securities Act of 1933, as amended, amending, if necessary, the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer and donate the shares of Common Stock in other circumstances in which
case the transferees, donees, pledgees or other successors in interest will be
the selling beneficial owners for purposes of this prospectus.
The selling stockholders and any broker-dealer or agents participating in the
distribution of the shares of Common Stock may be deemed to be “underwriters”
within the meaning of Section 2(11) of the Securities Act in connection with
such sales. In such event, any commissions paid, or any discounts or concessions
allowed to, any such broker-dealer or agent and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Selling Stockholders who are "underwriters"
within the meaning of Section 2(11) of the Securities Act will be subject to the
applicable prospectus delivery requirements of the Securities Act including Rule
172 thereunder and may be subject to certain statutory liabilities of, including
but not limited to, Sections 11, 12 and 17 of the Securities Act and Rule 10b-5
under the Securities Exchange Act of 1934, as amended, or the Exchange Act.







--------------------------------------------------------------------------------





Each selling stockholder has informed the Company that it is not a registered
broker-dealer and does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock. Upon the
Company being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such the shares of Common Stock were sold, (iv) the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In no event
shall any broker-dealer receive fees, commissions and markups, which, in the
aggregate, would exceed eight percent (8.0%).
Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of Common Stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.
There can be no assurance that any selling stockholder will sell any or all of
the shares of Common Stock registered pursuant to the registration statement, of
which this prospectus forms a part.
Each selling stockholder and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including, without limitation, to the extent applicable,
Regulation M of the Exchange Act, which may limit the timing of purchases and
sales of any of the shares of Common Stock by the selling stockholder and any
other participating person. To the extent applicable, Regulation M may also
restrict the ability of any person engaged in the distribution of the shares of
Common Stock to engage in market-making activities with respect to the shares of
Common Stock. All of the foregoing may affect the marketability of the shares of
Common Stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of Common Stock.
We will pay all expenses of the registration of the shares of Common Stock
pursuant to the registration rights agreement, including, without limitation,
Securities and Exchange Commission filing fees and expenses of compliance with
state securities or “blue sky” laws; provided, however, that each selling
stockholder will pay all underwriting discounts and selling commissions, if any
and any related legal expenses incurred by it. We will indemnify the selling
stockholders against certain liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreement, or the
selling stockholders will be entitled to contribution. We may be indemnified by
the selling stockholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling stockholders specifically for use in this prospectus, in
accordance with the related registration rights agreements, or we may be
entitled to contribution.











--------------------------------------------------------------------------------








ANNEX B
SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE


The undersigned holder of shares of the common stock, par value $0.001 per share
of Alpine Immune Sciences, Inc. (the “Company”) issued pursuant to a certain
Securities Purchase Agreement by and among the Company and the Purchasers named
therein, dated as of July 24, 2020 (the “Agreement”), understands that the
Company intends to file with the Securities and Exchange Commission a
registration statement on Form S-1 (the “Resale Registration Statement”) for the
registration and the resale under Rule 415 of the Securities Act of 1933, as
amended (the “Securities Act”), of the Registrable Securities in accordance with
the terms of the Agreement and the Registration Rights Agreement by and among
the Company and the Purchasers named therein, dated as of July 24, 2020 (the
“Registration Rights Agreement”). All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Agreement.


In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling stockholder in the related prospectus
or a supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to Rule
172 under the Securities Act) and be bound by the provisions of the Registration
Rights Agreement (including certain indemnification provisions, as described
below). Holders must complete and deliver this Notice and Questionnaire in order
to be named as selling stockholders in the Prospectus. Holders of Registrable
Securities who do not complete, execute and return this Notice and Questionnaire
within three (3) Trading Days following the date of the Registration Rights
Agreement (1) will not be named as selling stockholders in the Resale
Registration Statement or the Prospectus and (2) may not use the Prospectus for
resales of Registrable Securities.


Certain legal consequences arise from being named as a selling stockholder in
the Resale Registration Statement and the Prospectus. Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the Resale
Registration Statement and the Prospectus.
NOTICE
The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Resale Registration Statement.
The undersigned, by signing and returning this Notice and Questionnaire,
understands and agrees that it will be bound by the terms and conditions of this
Notice and Questionnaire, the Agreement and the Registration Rights Agreement.


The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:




QUESTIONNAIRE
1.
Name.

(a)    Full Legal Name of Selling Stockholder:




US-DOCS\104988908.6

--------------------------------------------------------------------------------





 
 



(b)    Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities Listed in Item 3 below are held:
 
 



(c)    Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):
 
 

2. Address for Notices to Selling Stockholder:
 
 
 
Telephone:________________________________________________
Fax:________________________________________________
Contact Person:________________________________________________
E-mail address of Contact
Person:________________________________________________



3. Beneficial Ownership of Registrable Securities Issuable Pursuant to the
Agreement:
(a)    Type and Number of Registrable Securities beneficially owned and issued
pursuant to the Agreement:
 
 
 
 



(b)    Specify the number of shares of Registrable Securities to be registered
pursuant to this Notice for resale:
 
 
 
 










--------------------------------------------------------------------------------





4. Broker-Dealer Status:
(a)    Are you a broker-dealer?
Yes     No
(b)    If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for     investment banking services to the Company?
Yes     No
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

(c)    Are you an affiliate of a broker-dealer?
Yes     No
Note:    If yes, provide a narrative explanation below:
 
 
 



(d)    If you are an affiliate of a broker-dealer, do you certify that you
bought the Registrable Securities in the ordinary course of business, and at the
time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?
Yes     No
Note:    If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.
5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3 and the undersigned does not have the right to
acquire any securities of the Company within 60 days after the date of this
Notice through the exercise of options, warrants or otherwise.
Type and amount of other securities beneficially owned:
_______________________________________________________________________________
_______________________________________________________________________________
6. Relationships with the Company:







--------------------------------------------------------------------------------





Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
State any exceptions here:
 
 
 







7. Plan of Distribution:
The undersigned has reviewed the form of Plan of Distribution attached as Annex
A to the Registration Rights Agreement, and hereby confirms that, except as set
forth below, the information contained therein regarding the undersigned and its
plan of distribution is correct and complete.
State any exceptions here:
 
 
 



***********
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Resale Registration
Statement. All notices hereunder and pursuant to the Registration Rights
Agreement shall be made in accordance with the notice provisions contained in
the Agreement. In the absence of any such notification, the Company shall be
entitled to continue to rely on the accuracy of the information in this Notice
and Questionnaire.
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Resale Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Registration
Statement and the Prospectus.
Once this Notice and Questionnaire is executed by the undersigned and received
by the Company, the terms of this Notice and Questionnaire, and the
representations and warranties contained herein, shall be binding on, shall
inure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives, and assigns of the Company and the undersigned
with respect to the Registrable Securities beneficially owned by the undersigned
and listed in Item 3 above.









--------------------------------------------------------------------------------






By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the Resale
Registration Statement. The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Registration Rights Agreement and
any amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.
The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:
“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling stockholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement become effective,
because the shares underlying the short sale are deemed to be sold at the time
such sale is made. There would, therefore, be a violation of Section 5 if the
shares were effectively sold prior to the effective date.”
By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.
I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.
Dated:         Beneficial Owner:     


By:        
Name:
Title:    


PLEASE EMAIL A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:


Wilson Sonsini Goodrich & Rosati, P.C.
701 Fifth Avenue, Suite 5100
Seattle, WA 98104
Tel: (206) 883-2602
Email: dpeterson@wsgr.com


 


    













